TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 28, 2014



                                      NO. 03-13-00769-CV


                                 Brenda Dickerson, Appellant

                                                v.

             Federal National Mortgage Association a/k/a Fannie Mae, Appellee




  APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on November 8, 2013. Having

reviewed the record, the Court holds that Brenda Dickerson has not prosecuted her appeal and

did not comply with a notice from the clerk of this Court. The appeal is thus subject to

dismissal. Therefore, the Court dismisses the appeal for want of prosecution. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.